Citation Nr: 1310966	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  08-02 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to December 1953.  The appellant is the Veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In May 2012, the Veteran was afforded a hearing before the undersigned.  A transcript of the hearing is of record.  

In August 2012, the Board remanded the case for further development.  Since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the previous August 2012 Board remand, the RO was directed to obtain an appropriate VA medical opinion from a VA cardiologist to ascertain the likelihood that the Veteran's immediate cause of death or any underlying cause of death could be related to his military service or secondary to any service-connected condition.  In October 2012, a medical opinion was obtained; however, the physician was not a cardiologist as directed by the Board remand.  Therefore, another remand is required to correct this deficiency.

The Veteran died on December [redacted], 2006.  According to the initial death certificate, dated January 2007, the primary causes of death listed in Part 1 were sepsis and pneumonia.  Part II, for other significant conditions contributed to death but not resulting in the underlying cause listed in Part I, was left blank.  

A subsequent death certificate, dated April 2007 was subsequently associated with the claims file.  The primary causes of death listed in Part 1 were sepsis and pneumonia.  Listed in Part II, for other significant conditions contributed to death but not resulting in the underlying cause given in Part I, was "PTSD (contributing to CAD)."  Other than the addition to Part II, which was in a different typeface, the rest of the death certificate appears to be an exact copy of the previous one.  

In June 2009, the RO wrote the Commonwealth of Kentucky Office of Vital Statistics requesting verification that the April 2007 death certificate was an amended death certificate and requesting documentation that led to amending the death certificate.  No response is of record, nor is there any evidence that the RO made any further attempts to contact the Office of Vital Statistics.  

As the authenticity of the death certificate dated April 2007 is questionable, the RO is directed to contact the appropriate authority to verify that it is a true copy and to obtain the documentation that led to the amending the death certificate.

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary action, to include contacting the Commonwealth of Kentucky Office of Vital Statistics, to determine whether the Veteran's death certificate was properly amended and to obtain the documentation that led to amending the death certificate.

2.  Obtain a medical opinion from a VA cardiologist as to the likelihood that the Veteran's immediate cause of death, or any underlying cause of death, is related to his military service or secondary to any service-connected condition.  

The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

If it is determined that the April 2007 Death Certificate is valid, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's cause of death was caused by or otherwise connected to his non-service connected coronary artery disease. 

If yes, whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities, specifically PTSD, contributed to his CAD.  

If no, or if the April 2007 Death Certificate is NOT valid, whether it is at least as likely as not (a 50 percent or greater probability) that either of the Veteran's causes of death (sepsis and pneumonia) could be attributed to any of the Veteran's service-connected conditions which are posttraumatic stress disorder (PTSD), malaria and tonsillitis.

The examiner(s) must resolve any conflicting medical evidence, especially the April 2007 private opinion, July 2007 VA cardiologist opinion, October 2007 VA psychologist opinion, and the death certificate.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the appellant's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the appellant and her representative, and provide an opportunity to respond.



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


